Petitioners Erzihan Emrulova, Sevdije Emrulova, Nijazi Emrulova, Selime Emrulova, and Bektas Emrulova, a family and citizens of Macedonia, petition for re*530view of an order of the Board of Immigration Appeals (“BIA”), dated March 13, 2003, affirming the decision of the Immigration Judge (“IJ”) without opinion. The IJ rejected the petitioners’ applications for asylum and withholding of removal. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
In the petition for review, the Emrulovas raise only due process claims. They argue that the IJ denied them a full and fair hearing and that the IJ “failed to adequately ascertain the merits of their claim by failing examine them in compliance with 8 U.S.C. § 1229a.” This claim was not raised before the BIA and thus we do not have jurisdiction to address it. See 8 U.S.C. § 1252(d)(1); Foster v. INS, 376 F.3d 75, 78 (2d Cir.2004). Petitioners also argue that the summary affirmance by the BIA violated their due process rights. We have previously rejected this argument in Yu Sheng Zhang v. U.S. Dep’t of Justice, 362 F.3d 155, 157 (2d Cir.2004).
We have considered all of the petitioners’ claims and find them to be without merit. The petitions for review are therefore DENIED. Having completed our review, the pending motions for a stay of removal in these petitions are DENIED as moot.